Lore, C. J.:
From the agreement filed in this case, it appears that “The Jessup and Moore Paper Company,” the defendant, is a corporation of this State. It was chartered by an act of the General Assembly, passed at Dover, March 15, 1877. The charter was renewed for twenty years by act of March 6, 1895; which renewed charter would not have expired until March 6, 1915.
*155On the ninth day of August, 1899, under the provisions of' “ An Act Providing a General Corporation Law ” for this State,, approved March 10, 1899, the defendant company for its own convenience amended its charter, and at the same time filed its certificate for the renewal of its charter under that act, thereby making-the same perpetual.
In this action it is sought to recover from the defendant company six hundred and twenty-five dollars, the franchise tax imposed upon corporations and claimed to be due to the State under- “ An Act to Raise Revenue for this State by Taxing Certain Corporations,” approved March 10, 1899 (Vol. 22, Del. Laws,. Chap. 15).
The question to be decided, is whether the renewal of the charter on August 9, 1899, subjected the defendant company to the tax. under the last named act.
That act provides as follows:
“ Section 19. That the provision of this act shall not apply to corporations heretofore incorporated, and the property of such corporations is hereby made exempt from taxation under the provisions of this act, such exemption, in the opinion of the General Assembly, being best to promote the public welfare.”
The renewal of the charter of the defendant company on August 9, 1899, under the General Corporation Law, did not create a new corporation, but only renewed and extended the life of one in existence at that time, and at the time of the passage of the act imposing such taxation, viz., March 10, 1899; said Section 19 of which act exempts from taxation the property of “ corporationshereofore incorporated.”
This clearly brings the defendant company within the exemp tian embraced in said Section 19.
Let judgment therefore be entered for the defendant for costs..